                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )                4:08CR3163
                                        )
            v.                          )
                                        )
BRANDON GEROME COFFMAN,                 )                  ORDER
                                        )
                   Defendant.           )
                                        )


       IT IS ORDERED that Plaintiff’s Motion to Dismiss Petition for Revocation
(filing no. 125) is granted. The Petition for Offender Under Supervision (filing no.
95) is dismissed without prejudice. The Defendant’s November 20, 2018, revocation
hearing is canceled.

      DATED this 19th day of November, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
